ON REHEARING.
QUARLES, J.
— The respondents have filed a petition for rehearing, which we have carefully considered. The certificate of acknowledgment to the declaration of homestead in question here cannot be reformed so as to affect the attachment lien of the appellant. We think that such certificate to a declaration of homestead may be amended, but not as against a- creditor who has, by attachment judgment or other means, acquired a lien on the premises claimed as a homestead. Under section 3070 of the Revised Statutes, the declaration of homestead must be acknowledged in the same manner as a conveyance of real estate. Section 3072 provides that the declaration must be recorded in the county recorder’s office, and by section 3073 the *215declaration takes effect from the time it is filed for record. Unless the declaration is acknowledged as required by law, the recorder is not required to file or record it. If it is not acknowledged and certified in the manner required by law, the filing and recording of it in the county recorder’s office imports no notice to creditors, and does not bind them. The proceeding to exempt the homestead is a statutory one. To exempt the home from the lien of attachment, judgment, or execution, a declaration, containing the matter's required by law, acknowledged as required by law, and the acknowledgment certified as required by law, must be filed in the county recorder’s office in the county where the homestead is situated.
Query: If a declaration is properly executed, properly acknowledged, but the acknowledgment defectively certified, can the declarant maintain an action to amend or reform the certificate, there being no liens on the homestead? We are asked to decide this question, but it is unnecessary to do so in this case. We will content ourselves with the suggestion that courts do not entertain idle suits, and the declarant could, in the ease suggested, get all of the relief that he is entitled to by merely executing a new declaration, and filing it for record, with a proper certificate of acknowledgment thereto, or by acknowledging and procuring a proper certificate of acknowledgment to the old declaration. Courts are averse to helping those who can help themselves, but will not do so. A rehearing is denied.
Sullivan, C. J., and Huston, J., concur.